PER CURIAM.
Chase Corbin, a student at the University of Florida, seeks review of an administrative order imposing disciplinary sanctions against him for violations of the university’s Student Conduct Code. As this Court held in Decker v. University of West Florida, 85 So.3d 571 (Fla. 1st DCA 2012), such orders are not appealable to the district courts, but, rather, are reviewable by certiorari in the circuit court having territorial jurisdiction over the university. Here, the proper forum is the circuit court for Alachua County. Therefore, we treat the notice of appeal in this case as a petition for writ of cer-tiorari and transfer the case to the Eighth Judicial Circuit Court in Alachua County.
THOMAS, WETHERELL, and ROWE, JJ., concur.